                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERICA PARKER,                                               CIVIL ACTION
                      Plaintiff,

               v.

SCHOOL DISTRICT OF                                          NO. 17-1744
PHILADELPHIA, doing business as
“EDWARD T. STEEL ELEMENTARY
SCHOOL,”
JAMAL B. DENNIS, Individually and in his
Official Capacity as Principal of Edward T.
Steel Elementary School, doing business as
School District of Philadelphia,
STAFFING PLUS HOLDINGS, INC.,
ALLISON JOHNSTONE , doing business as
“STAFFING PLUS HOLDINGS, INC.,”
INTERCOMMUNITY ACTION, INC.,
SHARON STARK, doing business as
“INTERCOMMUNITY ACTION., INC.,”
URSULA WACYK, doing business as
“INTERCOMMUNITY ACTION., INC.,”
and JOHN DOES 1-10,
                      Defendants.

                                           ORDER

       AND NOW, this 12th day of October, 2018, upon consideration of Defendant the School

District of Philadelphia’s Motion to Dismiss Plaintiff’s Second Amended Complaint (Document

No. 34, filed June 26, 2018), Defendant Jamal B. Dennis’s Motion to Dismiss Plaintiff’s Second

Amended Complaint (Document No. 44, filed August 16, 2018), and Motion to Dismiss Second

Amended Complaint by Defendants Staffing Plus Holdings, Inc. and Alison Clark f/k/a Alison

Johnson (Document No. 45, filed August 17, 2018), and the related filings of the parties, for the

reasons stated in the Memorandum dated October 12, 2018, IT IS ORDERED as follows:

   1. The Motion to Dismiss filed by the School District of Philadelphia is DENIED.

   2. The Motion to Dismiss filed by Jamal B. Dennis is DENIED.
3. The Motion to Dismiss filed by Staffing Plus Holdings, Inc. and Alison Clark is

   GRANTED IN PART AND DENIED IN PART, as follows:

       a. That part of the Motion to Dismiss filed by Staffing Plus Holdings, Inc. and

           Alison Clark which seeks dismissal of plaintiff’s First Amendment Retaliation

           claim under § 1983 (Count I) is DENIED.

       b. That part of Staffing Plus Holdings and Alison Clark’s Motion to Dismiss which

           seeks dismissal of plaintiff’s Wrongful Termination claim (Count II) is

           GRANTED IN PART AND DENIED IN PART, as follows:

               i. That part of Staffing Plus Holdings, Inc. and Alison Clark’s Motion to

                  Dismiss which seeks dismissal of plaintiff’s Wrongful Termination claim

                  (Count II) against defendant Alison Clark is GRANTED, and this claim is

                  DISMISSED WITH PREJUDICE.

              ii. That part of Staffing Plus Holdings, Inc. and Alison Clark’s Motion to

                  Dismiss which seeks dismissal of plaintiff’s Wrongful Termination claim

                  (Count II) against defendant Staffing Plus Holdings, Inc. is DENIED.



                                                BY THE COURT:

                                                /s/ Hon. Jan E. DuBois

                                                   DuBOIS, JAN E., J.




                                            2
